Citation Nr: 1117383	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  10-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. P.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009  rating decision of the Department of Veterans Affairs (VA), Regional Office in St. Petersburg, Florida, granting the Veteran's claim of entitlement to service connection for PTSD with an evaluation of 30 percent.  Subsequently, the Veteran's appeal has been transferred to the Nashville, Tennessee, Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge at the RO in December 2010.  The transcript of the hearing is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

A preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, in an November 2010 statement, the Veteran's representative asserted that the Veteran's PTSD symptomatology has worsened.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge, where he stated that the severity of his PTSD symptoms warrants a higher disability rating in excess of 30 percent.  The Veteran stated he does not receive any treatment as he believes his symptoms get worse the more he discusses his condition.  The Veteran stated he is unable to socialize because of panic attacks.  He does not have any friends and does not have a close relationship with his son. He reported bouts of depression and severe nightmares. He stated he is irritable and has outbursts as he finds it hard to be around other people.  See Board hearing transcript, dated December 2010.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The claims file indicates the Veteran was last afforded a VA examination in January 2009; more than two years ago.  Under the circumstances of this particular case, the Board is of the opinion that a VA examination is necessary to ascertain the current manifestations and severity of the Veteran's PTSD.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a psychiatric examination to ascertain the severity and manifestations of his PTSD. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's PTSD in detail.  In addition, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's PTSD produces in his capacity for performing substantially gainful employment and whether such employment is possible given the severity of the PTSD.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed.

2. Thereafter, the AMC should readjudicate the Veteran's claim.  The Veteran and his representative should then be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


